08/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTATIA
                                                                                            Case Number: PR 22-0004
                                                                                    „ 1   ; ,
                                                                                          tilea ILY
                                         PR 22-0004
                                                                                 AUG 2 3 2022
                                                                               Bowen Greenwood
 IN RE PETITION OF CHRISTOPHER J. DAVIS                                      Clerk of Supreme Court
                                                                                State of Montana
 FOR REINSTATEMENT TO ACTIVE STATUS                                   ORDER
 IN THE BAR OF MONTANA


       Christopher J. Davis has petitioned for reinstaternent to active status in the State Bar
of Montana. Davis voluntarily chose inactive status on April 1, 2003. Davis was active in
California during the intervening time period, but that ended in 2015. It is the Court's
practice in such cases, given the amount of time since Davis has been on active status, to
require a character and fitness review and the cornpletion of continuing education.
Therefore,
       IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Comrnission on Character and Fitness, which, in its discretion, may be a
lirnited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Cornmission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings of fact, conclusions of law, and a decision pursuant to Section 5(c)(6) of the Rules
of Procedure of the Commission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
       IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status. This may include approved credits previously obtained by Petitioner during the last
two years, if any.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this Z3 —day of August, 2022.



                                                               Chief Justice




                                                      LA      wde




                                                     & 4             'J        L
                                                                 Justices




                                            2